  Case 3:19-cv-02810-C Document 35 Filed 03/22/21                Page 1 of 2 PageID 1045



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 LARRY L. SEARS,                                   §
                                                   §
         Plaintiff,                                §
                                                   §
 vs.                                               §
                                                   §
                                                          Civil Action No. 3:19-CV-2810-C
 ZIONS BANCORPORATION, N.A.                        §
 f/k/a ZB, N.A.                                    §
 d/b/a AMEGY BANK OF TEXAS                         §
                                                   §
                                                   §
         Defendant.                                §

        PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER OF THE COURT

       Plaintiff Larry L. Sears (“Plaintiff”) hereby files this his Response to Show Cause Order

of the Court. For support, Plaintiff would respectfully show as follows:

                                            RESPONSE

       Plaintiff has reviewed the Show Cause Order of the Court [Dkt. 33] (“Show Cause Order”),

Defendant’s Brief to Show Cause regarding the Court’s Subject Matter Jurisdiction over Plaintiff’s

Claims [Dkt. 34] and the applicable law. Plaintiff hereby advises the Court that Plaintiff agrees

with Defendant’s analysis of the cases cited by the Court in its Show Cause Order.




Plaintiff’s Response to Court’s Show Cause Order Page 1
  Case 3:19-cv-02810-C Document 35 Filed 03/22/21                    Page 2 of 2 PageID 1046



                                               Respectfully submitted,




                                               NEILL LEGLER COLE PLLC


                                               /s/ Christine Neill
                                               Christine Neill
                                               Texas Bar No. 00796793
                                               christine@nlcemployeelaw.com
                                               3141 Hood Street, Ste. 200
                                               Dallas, Texas 75219
                                               (214) 748-7777
                                               (214) 748-7778 (fax)

                                               ATTORNEYS FOR PLAINTIFF




                                  CERTIFICATE OF SERVICE

       This is to certify that on March 22, 2021, I electronically transmitted the foregoing
document to the Clerk of Court using the Court’s ECF system which will provide a Notice of
Electronic Filing to Defendant.

                                               /s/ Christine Neill
                                               Christine Neill




Plaintiff’s Response to Court’s Show Cause Order Page 2
